DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-9, 11, 13-18, and 20-21 are allowed.
	Gong et al. (US 9412278) teaches a safety systems and methods described herein improve flight safety of unmanned aerial vehicles (UAVs). Flight control and authentication systems and methods may be provided which may aid in tracking UAV usage. The systems may uniquely identify various parties that are interacting (e.g., users, remote controllers, UAVs, geo-fencing devices).
Pasko et al. (US 20160125740) teaches a device receives a request for a flight path for a UAV from a first location to a second location, credentials for the UAV, and component information for the UAV. The device determines, based on the credentials, whether the UAV is authenticated for utilizing the device and a network, and determines whether the UAV is capable of flight based on the component information and maintenance information. The device calculates, the flight path based on capability information for the UAV and/or other information, and determines whether the UAV is capable of traversing the flight path based on the capability information and/or the other information. The device generates flight path instructions for the flight path, and provides the flight path instructions to the UAV to permit the UAV to travel from the first location to the second location via the flight path. 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “transmitting a first request to monitor a location of the UAV and a location of an operator of the UAV to a first location services system provided by a first network 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641